DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 1-7, 19, and 31 in the reply filed on 10/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-15, 17, 21, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2022.
Claim Objections
Claims 2-7, 19, and 31 are objected to because of the following informalities:  
Claim 3 line 2 “applying tissue disrupting vibration” should read “said tissue disrupting vibration is applied”
Claim 4 line 2 “testing vibration to determine whether further tissue disruption vibration” should read “said testing vibration to determine whether further said tissue disrupting vibration”
Claim 6 lines 3-6 “with tissue disrupting vibration, said vibrating said stylet with testing vibration; and said determining the resistance to testing vibration to determine whether further tissue disruption vibration” should read “with said tissue disrupting vibration, said vibrating said stylet with said testing vibration; and said determining the resistance to said testing vibration to determine whether further said tissue disrupting vibration”
Claim 31 lines 1-2 “wherein testing vibration has a lower amplitude than tissue disrupting vibration” should read “wherein said testing vibration has a lower amplitude than said tissue disrupting vibration”
Claims 2-7, 19, and 31 should all insert a comma after the claim in which it depends off of. For example, claim 2 states “The method of claim 1 further” and should instead read “The method of claim 1, further”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 19, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the resistance" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will interpret this to be a resistance since it was never previously introduced. Claims 3-4, 6 and 31 are rejected due to their dependency on claim 2.
Claim 6 recites the limitation "said LRS" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. LRS is never defined by the claims. For the purposes of examination, the Office will interpret this to mean said lead removal stylet.
Claim 6 recites the limitation "a position" in line 2 and is unclear as to if this is the same position as recited in claim 1 line 4, or a different position. For the purposes of examination, the Office will interpret this to mean “the position,” the same position recited in claim 1.
Claim 19 recites the limitation "the full length" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the Office will interpret this to mean “a full length” since it was never previously introduced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Roeder et al. (US PGPub 2017/0333016) in view of Coe et al. (US Patent 6,772,014), hereinafter known as “Roeder” and “Coe,” respectively.
 With regards to claim 1, Roeder discloses (Figures 1-5) a method for extracting a lead from a patient (paragraphs 11, 13, 15, 18) comprising:
a. providing a lead removal stylet 50; 
b. inserting said stylet 50 onto said lead 40 (paragraph 13); and
d. vibrating said stylet 50 with tissue disrupting vibration 30 to cause said lead 40 to vibrate and to disconnect from binding tissue (paragraphs 11-13).  
Roeder is silent to inserting said stylet into said lead; locking said stylet to a position inside said lead.
However, in the same field of endeavor, Coe teaches (Figures 16-19) inserting a stylet 318 into a lead 130; locking said stylet 318 to a position inside said lead 130 (Col 16 lines 31-33 “plurality of bristles 314 extending from a mandrel 318”, Col 17 lines 7-35 – plurality of bristles 314 extend from mandrel 318 and engages the lumen of the lead, therefore locking it and being able to remove the lead from the patient as being part of the lead locking device 302).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for extracting a lead of Roeder for the step of locking the stylet inside the lead as taught by Coe for the purpose of providing a stronger grasp and connection between the stylet and lead while removing the lead from the patient.
	With regards to claim 5, Roeder further discloses comprising removing said lead 40 (paragraphs 11 and 18).  
With regards to claim 7, Roeder/Coe disclose wherein the position for locking said stylet (Roeder: 50, Coe: bristles 314 of mandrel 318 (akin to Roeder’s stylet 50) extending outward and engaging the lead) inside said lead (Roeder: 40) is adjacent to said binding tissue (Roeder: 12; paragraph 13; figure 5).
With regards to claim 19, Roeder discloses the method for extracting a lead as claimed in claim 1. Roeder is silent wherein the stylet is locked inside the lead along the full length of the lead.
However, in the same field of endeavor, Coe teaches (Figures 16-19) a stylet 318 is locked inside the lead 130 along the full length of the lead (Col 1 lines 13-16; Col 16 line 47 – Col 17 line 6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Roeder to include the step of locking the stylet along the full length of the lead as taught by Coe for the purpose of providing a stronger grasp and more effective lock of the stylet to the lead in order to assist with removal of the lead.
Claims 2-4, 6, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Roeder/Coe.
With regards to claim 2, Roeder/Coe disclose a method for extracting a lead as claimed in claim 1. Roeder/Coe are silent to determining the resistance, however Roeder discloses vibrating said stylet 50 with testing vibration (paragraph 17 – “In some instances, it may be useful to change at least one of a vibration's magnitude and a vibration frequency in order to successfully disembed the implanted device from the surrounding soft tissue 12”) to determine the forces needed to disconnect the lead 40 from the binding tissue 12. Therefore, to adjust the vibration magnitude/frequency while in operation means there is a “testing vibration” that is occurring initially, which is then proceeded by the adjustment to what the final tissue disruption vibration should be in order to disconnect the lead from the binding tissue.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that the method of Roeder is being applied to effectively “determine the resistance” between the lead and the binding tissue by adjusting a vibration’s magnitude and vibration frequency whilst in operation to disconnect the lead from the binding tissue. If while in operation it is determined that the lead is not disconnecting from the tissue (i.e. resistance is high), then further tissue disruption vibration is required and the vibration magnitude and frequency would be adjusted. If it is determined however that the lead is disconnecting from the tissue (i.e. resistance is low), then further tissue disruption vibration is not required and there would need to be no adjustment to the vibration magnitude and frequency.
With regards to claim 3, Roeder/Coe disclose wherein when said resistance to said testing vibration is high, applying tissue disrupting vibration (Roeder: paragraph 17 – “In some instances, it may be useful to change at least one of a vibration's magnitude and a vibration frequency in order to successfully disembed the implanted device from the surrounding soft tissue 12”; therefore this can determine the forces needed to disconnect the lead 40 from the binding tissue 12, i.e. when operating the vibration generator 30 and adjusting the magnitude and frequency whilst in operation). If while in operation it is determined that the lead is not disconnecting from the tissue (i.e. resistance is high), then further tissue disruption vibration is required and the vibration magnitude and frequency would be adjusted. The adjustment of the vibration magnitude and frequency means that the resistance is high (if the resistance was low, there would be no need to adjust the vibration magnitude/frequency), therefore the change is needed to disconnect the lead from the tissue. 
With regards to claim 4, Roeder/Coe disclose further comprising determining the resistance to testing vibration to determine whether further tissue disruption vibration is required (Roeder: paragraph 17 – “In some instances, it may be useful to change at least one of a vibration's magnitude and a vibration frequency in order to successfully disembed the implanted device from the surrounding soft tissue 12”; to determine the forces needed to disconnect the lead 40 from the binding tissue 12). If while in operation it is determined that the lead is not disconnecting from the tissue (i.e. resistance is high), then further tissue disruption vibration is required and the vibration magnitude and frequency would be adjusted. If it is determined however that the lead is disconnecting from the tissue (i.e. low resistance), then further tissue disruption vibration is not required and there would need to be no adjustment to the vibration magnitude and frequency.
With regards to claim 6, Roeder/Coe disclose further comprising providing a controller (Roeder: 33/35; paragraph 11) for said LRS (Roeder: 50) and wherein said locking said stylet  to a position inside said lead (Coe: bristles 314 of mandrel 318 (akin to Roeder’s stylet 50) extending outward and engaging the lead), said vibrating said stylet (Roeder: 50) with tissue disrupting vibration (Roeder: 30 paragraphs 11-13), said vibrating said stylet (Roeder: 50) with testing vibration (Roeder: paragraph 17); and said determining the resistance to testing vibration to determine whether further tissue disruption vibration is required are performed by said controller (Roeder: 33/35; paragraphs 11 and 17).
With regards to claim 31, Roeder/Coe disclose wherein testing vibration has a lower amplitude than tissue disrupting vibration (Roeder: paragraph 17 – “ In some instances, it may be useful to change at least one of a vibration's magnitude and a vibration frequency in order to successfully disembed the implanted device from the surrounding soft tissue 12”; therefore the adjustment of the magnitude/frequency will determine when the testing vibration has a lower amplitude than the tissue disrupting vibration and will adjust accordingly to disconnect the lead 40 from the binding tissue 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        11/03/2022


/KATHERINE M SHI/Primary Examiner, Art Unit 3771